       Case 3:20-cv-00293-JWD-EWD                Document 147     11/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

J.H., ET AL.                                                         CIVIL ACTION NO.

VERSUS                                                               20-293-JWD-EWD

JOHN BEL EDWARDS, ET AL.

     VIDEO SETTLEMENT CONFERENCE REPORT AND RECOMMENDATION

       A settlement conference was held on November 10, 2020, before Magistrate Judge Erin

Wilder-Doomes with the following participants:

PARTICIPANTS:          Rebecca Ramaswamy                     John C. Walsh
                       Laura Aronnson                        Counsel for Defendant,
                       Nishi L. Kumar                        John Bel Edwards
                       Eddie Keith
                       Marsha Levick                         Kyle V. Miller
                       David Lash                            Lemuel E. Montgomery, III
                       John N. Adcock                        Counsel for Defendants,
                       Counsel for Plaintiffs,               Edward Dustin Bickham, et al.
                       J.H., et al.
                                                             Reveatta Woods
                       Andrew Blanchfield                    Representative of Office of Juvenile
                       Counsel for Louisiana Office          Justice
                       of Risk Management

                       N.H.
                       Mother and Next Friend of
                       Plaintiff J.H.

       The parties reached amicable resolution of all claims in this matter subject to the terms and

conditions identified on the record.

                                       RECOMMENDATION

       IT IS RECOMMENDED that a 60-day conditional order of dismissal issue.

       Signed in Baton Rouge, Louisiana, on November 10, 2020.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE


cv33aT2:45
